Case 1:21-cr-10182-GAO Document 12 Filed 06/08/21 Page 1 of 4




                                           21cr10182
Case 1:21-cr-10182-GAO Document 12 Filed 06/08/21 Page 2 of 4
Case 1:21-cr-10182-GAO Document 12 Filed 06/08/21 Page 3 of 4
Case 1:21-cr-10182-GAO Document 12 Filed 06/08/21 Page 4 of 4




                                  /s/ Noreen A. Russo

                                                        at 1:06 PM

                                                          6/8/21
